Citation Nr: 1609046	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for the period prior to February 17, 2010 (with exception of period for which a temporary total rating was assigned), and from February 17, 2010 to May 19, 2011, an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) prior to May 20, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to October 1968. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia (RO), in which pertinent part, awarded service connection for PTSD and assigned a 30 percent evaluation, effective from September 16, 2006.  (In a rating decision, the RO found clear and unmistakable error in the assigned effective date for the award of service connection, and assigned an effective date of September 16, 2007.) 

In a December 2009 rating decision, the RO assigned a temporary total rating from May 25, 2009 to July 31, 2009 for a period of hospitalization over 21 days under 38 C.F.R. § 4.29, and continued a 30 percent evaluation from August 1, 2009.  By the way of a June 2011 rating decision, the RO increased the assign evaluation to 50 percent for PTSD disability, effective from February 17, 2010. 

In September 2012, the Board found that an issue of entitlement to TDIU had been raised by the record in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded both the increased rating claim and the TDIU claim to the RO (via the Appeals Management Center (AMC)) for additional development.  The Board instructed that the claims folder be updated with the Veteran's pertinent VA and private medical health treatment records and he should be afforded a VA psychiatric examination to evaluate his disability.  A review of the record reflects compliance with the Board's 2012 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

By the way of a May 2015 rating decision, the RO assigned a 100 percent evaluation for PTSD disability, effective from May 20, 2011.  A veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, where less than the maximum benefit is awarded for the period of time on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In the present case, the maximum benefit has only been awarded for a portion of the time period on appeal, and, thus, the issue remains on appeal and has been characterized as shown on the title page of this decision. 

Likewise, as the Veteran's sole service-connected disability of PTSD has been rated 100 percent as of May 20, 2011, the issue of entitlement to a TDIU based on such disability is rendered moot as of such date.  In this regard, as the Veteran has only one service-connected disability evaluated as 100 percent as of May 20, 2011, a claim of TDIU based on the same disability may not be assigned in order to established entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the TDIU claim based on the Veteran's PTSD is rendered moot as of May 11, 2011.  Consequently, the Board has recharacterized the issue as shown on the title page of this decision.

During the pendency of this appeal, the Veteran's claims folder was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, the documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  For the period prior to February 17, 2010, the Veteran's disability due to PTSD was manifested by no more than symptoms of anger problems, irritability, depressed mood, irritability, sleep impairment, social isolation, emotional withdrawal, intrusive thoughts, feelings of guilt, panic attacks, and anxiety which is more consistent with occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  For the period from February 17, 2010 to May 19, 2011, the Veteran's disability due to PTSD was manifested by symptoms that more closely approximates occupational and social impairment that involves deficiencies in the areas of thinking, family relationships, and mood.

3.  Prior to February 17, 2010, service connection was in effect for PTSD evaluated as 50 percent disabling, and the Veteran did not meet the combined schedular requirements for TDIU. 
 
4.  From February 17, 2010 to May 19, 2011, the Veteran's service-connected PTSD is evaluated as70 percent disabling, and he met the schedular requirements for TDIU. 

5.  As of February 17, 2010, the Veteran's service-connected PTSD is medically shown to cause impairment so severe that he is unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAWS

1.  The criteria for entitlement to an evaluation of 50 percent, and not higher, for PTSD disability prior to February 17, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).
 
 2.  The criteria for entitlement to an evaluation of 70 percent, and not higher, for PTSD disability from February 17, 2010 to May 19, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  As of February 17, 2010, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the increased rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In regards to the Veteran's TDIU claim, he was provided with a notification letter in November 2014, which satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Although the November 2014 notice letter was sent after the initial adjudication, the Board finds this error non-prejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the subsequent notice fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated and a May 2015 supplemental statement of the case was provided to the Veteran.  See Mayfield, 20 Vet. App. 537 (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the claims folder.  All records identified by the Veteran relating to this claim have been obtained, to the extent possible.

The record also contains the reports of VA psychiatric examinations dated in October 2007, May 2011, and July 2013, in which the examiners addressed the severity of the Veteran's PTSD.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that no VA examination was developed with respect to his TDIU claim for the period prior to May 20, 2011.  However, the record does contain the reports of October 2007 and May 2011 VA psychiatric examinations, in which the nature and severity of the Veteran's disabilities were evaluated by VA examiners.  While these reports do not contain medical opinions on whether the Veteran's disabilities rendered him unemployable, the reports do contain assessments pertaining to the Veteran's functional impairment due to his service-connected disabilities.  Moreover, the issue on appeal is whether the Veteran was entitled to TDIU prior to May 20, 2011.  Thus, a remand to obtain a VA examination would serve no useful purpose, as the examiner would not be able to ascertain the extent of the Veteran's disabilities more than six years ago, based on a current examination.  Importantly, the claims file contains sufficient clinical records from the pertinent time period upon which to adjudicate the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluation for his PTSD disability.  He is currently assigned a 30 percent rating prior to February 17, 2010, and from February 17, 2010 to May 19, 2011, assigned a 50 percent rating for his PTSD.  In addition, the Veteran was assigned a temporary total rating from May 25, 2009 to July 31, 2009 for a period of hospitalization over 21 days under 38 C.F.R. § 4.29.  As the maximum rating was assigned for that period and the Veteran did not appeal the duration of temporary total rating, it will not be addressed further here.   

His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the criteria found at Diagnostic Code 9411, a 30 percent rating is warranted when psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The claims file includes numerous VA treatment records in which medical professionals confirmed the Veteran's PTSD diagnosis using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and assigned Global Assessment of Functioning (GAF) scores.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The Board has considered the GAF scores as one component of the overall disability picture in evaluating the level of disability for his PTSD symptoms.  Moreover, the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has psychiatric diagnosis under the DSM-IV during the applicable period under appeal.  Thus, the Board shall consider his appeal in light the DSM-IV criteria.

Under DSM-IV, a GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

 In this case, the Veteran seeks higher evaluations for his PTSD disability for the entire period prior to May 20, 2011.  His disability due to PTSD is currently assigned a 30 percent evaluation for the period prior to February 17, 2010, and from February 17, 2010 to May 19, 2011, assigned an evaluation of 50 percent.  As explained in more detail below, prior to February 17, 2010, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder are more consistent with the criteria reflected by a 50 percent disability rating.  As of February 17, 2010, the record demonstrates the severity of the Veteran's PTSD disability has increased to where it more closely approximates the criteria associated with a 70 percent disability rating.  Since evidence of record continues to reflect an increase in symptomatology during the period under appeal, staged ratings are appropriate.  See 38 C.F.R. § 4.1.

A review of the evidence of record shows the Veteran underwent two VA psychiatric examinations during the period prior to May 20, 2011.  The record also reflects that during this period the Veteran has received VA and private therapy as well as medication to treat the symptomatology associated with his PTSD. 

 Prior to February 17, 2010

The Veteran filed his claim for service connection for PTSD in February 2007.  A review of the VA treatment records at that time show that the Veteran's PTSD disability was manifested by symptoms of depressed mood, sleep impairment, decreased energy, decreased concentration, decreased interest, feelings of guilt, irritability, anxiety, social withdrawal, avoidance of places and activities that reminded him of Vietnam, and mild paranoia.  It was noted that the Veteran had received treatment for PTSD from his private physical since 2003.  The Veteran denied any current suicidal ideations, but he reported a history of suicidal thoughts in 2003.  He was assessed with PTSD and assigned a GAF scaled score of 55.  Subsequent VA treatment records dated from 2007 to 2008 reflect similar complaints and he was assigned GAF scaled scores ranging from 55 to 58. 

The record also reflects that the Veteran received individual group therapy at the Vet Center.  In August 2007 medical statements, his treating social worker and psychologist from the Vet Center noted that the Veteran had been treated since February 2007.  He had PTSD symptoms manifested by intrusive thoughts, insomnia, isolation, exaggerated startled response, irritability, short-term memory problems, depressed mood, and emotional detachment.  The Vet Center psychologist observed that the Veteran was a good participant in group therapy but he was guarded in sharing his emotions during group sessions.  The Vet Center social worker concluded that the severity of the Veteran's PTSD caused him pronounced distress in areas of social and occupational functioning. 

The Veteran was first afforded a VA psychiatric examination in October 2007 in conjunction with his claim for service connection.  The examination report shows the Veteran complained of nightmares, intrusive thoughts, feelings of guilt, being easily startled, irritability, anger problems, social withdrawal, avoidance of crowds, hypervigilance, and hyperarousal.  He reported that when he awakes at night, he re-checks the locks on the doors.  He stopped working as clerk at the post office in 2003, and now works part-time in a security position.  He enjoyed spending time with his great-granddaughter, but he avoids participating in social activities with friends.  He and his wife now sleep in separate bedrooms.  The Veteran informed the examiner that he was capable of managing his own finances and driving himself short distances.  On mental status examination, the October 2007 VA examiner observed that the Veteran was appropriately dressed and groomed.  He made good eye contact during the clinical interview.  His speech was normal, and his thought content and process were logical and direct.  There was no evidence of psychosis and he did not display suicidal or homicidal ideations.  His mood was depressed and his judgement and insight were limited.  A diagnosis of PTSD was provided and the Veteran was assigned a GAF scaled score of 50. 

In a March 2008 statement, the Vet Center social worker noted that the Veteran's PTSD symptoms were manifested by intrusive thoughts, nightmares, social isolation, panic attacks, irritability, disturbances in mood and motivation, and difficulty establishing and maintaining relationships. 

Subsequent VA treatment records show that the Veteran was accepted into an inpatient mental health treatment program from May 26, 2009 to July 28, 2009.  As discussed above, the Veteran has already been assigned a temporary total rating for this period.  In an August 2009 VA treatment record, it was noted that the Veteran had benefited from his inpatient treatment, and he reported that "things are so much better" and he had learned new mechanisms to coop with his symptoms.  The Veteran still complained of depressed mood, nightmares, intermittent intrusive thoughts, irritability, and anger outburst, but he felt his symptoms had "much improved."  Clinical evaluation revealed that the Veteran was appropriately dressed and groomed, he was cooperative and he made fair eye contact.  His memory, thought process, and thought content were evaluated as normal, and his judgement and insight were evaluated as fair.  His mood was mildly depressed.  There was no evidence of psychosis, hallucination, delusion, or suicidal ideations.  He was assigned GAF scaled scores ranging from 51 to 57 in treatment records dated from August 2009 to December 2009. 

Based on a review of the evidence of record, the Board finds that the severity of the Veteran's PTSD disability is more consistent with the criteria associated with a 50 percent rating than a 30 percent rating during the period prior to February 17, 2010. 

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms: depressed mood, anxiety, nightmares, intrusive thoughts, being easily startled, irritability, anger problems, feelings of guilt, hypervigilance, impaired concentration, panic attacks, sleep impairment, and difficulty getting along with others.  These symptoms more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

At no point prior to February 17, 2010 does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher, 70 percent, rating.  Specifically, the evidence does not show that the Veteran has obsessive rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  

Instead, the medical records show that on clinical evaluation, the Veteran was consistently observed to be orient and he had appropriated dressed and behavior.  He consistently denied any current suicidal thoughts, and the October 2007 VA examiner noted that he did not display homicidal or suicidal ideations during clinical evaluation.  While it was noted that the Veteran suffered panic attacks and depressed mood, none of the medical providers found that the Veteran had near-continuous panic or depression that affected his ability to function independently.  Rather, the October 2007 VA examiner concluded that the Veteran was capable of handling his own finances.  Here, the overall evidence does not show that his disability is so severe as to result in deficiencies in most areas prior to February 17, 2010.

With respect to the Veteran's employment history, the Board notes that the Veteran reported he that he had a history of difficulty at work and he indicated that he left his position at the post office as well as his part-time security position, because of the severity of PTSD symptoms.  However, the Veteran reported that he had a good relationship with his family, and he enjoys spending time with his great-granddaughter.  His treating medical professions observed that the Veteran was a regular participant in group therapy, despite his guarded behavior with his emotions.  Also, no medical profession prior to February 17, 2010 has suggested that the Veteran's PTSD disability causes him an inability to establish and maintain effective relationships. 

In addition to the objective medical findings of record and the statements from the Veteran, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the period prior to February 17, 2010, the Veteran has predominantly received GAF scale scores ranging between 50 and 58.  Such scores are indicative of no more than moderate or serious symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating. 

The objective medical findings recorded and tracked throughout the period prior to February 17, 2010 more closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  Accordingly, an increased disability rating of 50 percent, and no higher, is warranted for the period prior to February 17, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 




From February 17, 2010 to May 19, 2011

On February 17, 2010, the Veteran's treating VA medical provider submitted a statement in which it was suggested that the Veteran's PTSD disability had worsened to where his symptoms impairs his ability to function at home and in social relationships.  His treating VA medical provider stated that the Veteran had poor coping-skills for managing his PTSD disability.  In a February 24, 2010 medical statement from his treating private psychologist, it was noted that the Veteran had daily flashbacks, nightmares, sleep disturbances, and feeling of hopelessness, and he also had occasional suicidal thoughts.  It was felt that his PTSD was more severe than reflected by the current assigned disability evaluation. 

Contemporaneous VA treatment records show that the Veteran complained of increased panic attacks, and he difficulty participating in social situations.  He also complained of deteriorating mood following his hospitalization for another medical condition.  During this period, the Veteran's treatment record that he was assigned GAF scaled scores ranging from 53 to 55.  While the Veteran's assigned GAF scaled scores since the October 2007 VA examination have not suggested his symptomatology had significantly deteriorated, the objective medical evidence of record demonstrate that Veteran suffered from additional symptoms to warrant a higher evaluation of 70 percent from February 17, 2010 to May 19, 2011. 

The May 9, 2011 VA examination report shows that the Veteran complained of sleep impairment, depressed mood, anxiety, intrusive thoughts, nightmares, being started easily, feelings of guilt, panic attack, audio hallucinations, intrusive thoughts and social isolation.  He reported that he mostly stays at home, but he was "OK" to go out shopping as long as his wife was by his side.  He reported that he no longer goes to church and does not participate in social events.  He did not feel that he had good support from his wife or his daughter, and he goes into the bathroom to isolate himself from them until he feels "OK".  The Veteran reported that he felt his symptoms had worsened since his last VA examination and he described his PTSD disability as manifested by constant and severe symptoms.  He reported a history of suicidal attempt the previous year, when he had loaded a gun, but his wife intervened and he received help.  

As an initial impression, the 2011 VA examiner observed that the Veteran appeared "pitiable" upon walking into the clinical interview to the extent that it was suspected that he was overstating his appearance to receive a higher disability rating.  The Veteran wore dark glasses, he looked at the floor, he was non-communicative, and he had arrived in a VA van.  He rocked softly and clapped his hands softly, and he mumbled about pain associated with his arthritis.  His hygiene and dress were appropriately for the occasion.  On clinical evaluation, the VA examiner observed no evidence of impaired thought content, thought process, speech, impulse control, or memory.  The Veteran was oriented and alert, and the VA examiner found no evidence of obsessive or ritualistic behavior.  The Veteran described frequent episodes of panic attacks and depressed mood.  The VA examiner determined that the Veteran was capable of understanding and managing his finances, but he was content to have his wife handle them.  He was diagnosed with PTSD that was moderately-severe in nature and assigned a GAF scaled score of 52. 

The record shows that for the period from February 17, 2010 to May 19, 2011, the nature and extent of the Veteran's symptomatology had increased and it best approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Collectively, the aforementioned medical evidence from that period reflects that the Veteran's PTSD disability was manifested by intrusive thoughts, nightmares, social withdrawal, depressed mood, sleep impairment, irritability, anxiety, frequent panic attacks, suicidal thoughts, diminished interest and motivation, and significant difficulty establishing and maintaining relationships.  In addition, the May 2011 VA examiner found that the Veteran's PTSD disability resulted in moderately-severe symptoms.  These symptoms are more consistent with the criteria for a 70 percent evaluation for the period from February 17, 2010 to May 19, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The objective findings from this period, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  At no point during the period prior to May 20, 2011 has the evidence demonstrated that the Veteran's PTSD is manifested by symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Even though the VA examiner noted that the Veteran's initial impression was pitiable, the VA examiner also questioned the veracity of such behavior.  Moreover, during clinical evaluation, the VA examiner observed that the Veteran was oriented, sufficiently groomed, and able to care of himself.  At no point during the entire period under appeal was the Veteran assigned a GAF scaled score that was indicative of totally disabling symptomatology. 

 These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty social and occupational functioning with others.  These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.

In summary, for the period prior to February 17, 2010, the Veteran's symptomatology is more consistent with a 50 percent disability rating, and not higher, and from February 17, 2010 to May 19, 2011, his disability has not been manifested by more than the criteria associated with a 70 percent disability rating.  A higher evaluation of 100 percent is not warranted for the Veteran's PTSD disability at any point during the period prior to May 20, 2011.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 Extraschedular Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 50 and 70 percent ratings.  Ratings in excess of those assigned are provided for certain manifestations of his PTSD but the probative evidence reflect that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.


3.  Total Disability Rating due to Individual Unemployability (TDIU) 

The Veteran seeks entitlement to a TDIU for the period prior to May 20, 2011.  The evidence shows that the Veteran last worked fulltime in January 2007, and he last worked part-time in March 2008.  

As an initial matter, the Board considers the Veteran's part-time work from January 2008 to March 2008 as marginal and not substantially gainful employment.  See 38 C.F.R. § 4.16(a) (marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis).  Thus, the record establishes that the Veteran has not worked full-time during the pendency of the appeal.  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from retaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, due consideration will be given the history of the Veteran's service-connected disability. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16(a).  Prior to the February 17, 2010, the Veteran does not satisfy the schedular requirements for consideration of a TDIU as service connection was only in affect for PTSD evaluated as 50 percent disabling.  See 38 C.F.R. §§ 3.340, 4.16(a).  Therefore, the claim for TDIU prior to February 17, 2010, must be considered under the criteria of 38 C.F.R. § 4.16(b).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) than for purposes of a TDIU claim under 38 C.F.R. § 4.16.  While t38 C.F.R. § 3.321(b)(1) requires marked interference with employment, 38 C.F.R. § 4.16 requires evidence of unemployability.  Kellar v. Brown, 6 Vet. App. 157 (1994). 

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

For the reasons explained below, the Board finds that referral of the Veteran's case to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) is not required, as the evidence of record fails to demonstrate that the Veteran's service-connected PTSD rendered him unable to secure or follow gainful employment for the period prior to February 17, 2010.

The evidence does not show that prior to February 17, 2010, the Veteran's PTSD symptomatology was so severe as to preclude his employability.  While in no way diminishing the obvious impact that the PTSD symptomatology had on the Veteran's industrial capacity, as discussed above, the symptoms are already taken into consideration in the assigned 50 percent evaluation prior to February 17, 2010.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board is sympathetic to the Veteran's functional impairment caused by his service-connected disabilities; however, the evidence of record does not demonstrate that his disabilities go beyond the occupation impairment considered by the regular schedular criteria.  See 38 C.F.R. § 4.16(b).

Moreover, the preponderance of the evidence of record is against a finding that he was unable to maintain substantial gainful employment prior to February 17, 2010 due to his service connected disability.  See 38 C.F.R. § 4.16(b); see also Van Hoose, 4 Vet. App. at 361.  The mere fact that the Veteran's disability may have an effect on his employment is not sufficient to find that he is entitled to TDIU.  In order to warrant TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

The record reflects that the Veteran received a high school education.  He was previously employed as clerk at the post office until 2003, and then he was last employed as security guard.  See October 2014, Application for Increased Compensation Based on Individual Unemployability, VA Form 21-8940.  The competent clinical evidence of record does not reflect that he was unable to maintain substantially gainful employment of some type, consistent with his experience, due to his service-connected disabilities prior to February 17, 2010. 

While the VA mental health treatment records reflect that the Veteran's PTSD symptoms have always resulted in some difficulty establishing and maintaining effective work and social relationships, the medical evidence does not reflect that the Veteran's symptoms seriously interfere with his employment and social functioning until February 2010 and thereafter.  See VA and private treatment records dated from 2007 to 2007.  

The Board has considered the November 2003 private medical statement from the Veteran's treating private psychologist, in which she concluded that it would be "in his best interest" if the Veteran did not return to his position at the Post Office.  While this is relevant evidence that the Board weighs and evaluates, it is not dispositive of the issue.  Indeed, the Board cannot ignore that the Veteran was able to work fulltime in a security position for several years after leaving his position as a postal clerk.  Moreover, the subsequent VA medical records do not demonstrate that the severity of the Veteran's PTSD disability interfered with his ability to obtain and maintain employment until 2010.  The medical evidence demonstrates that the Veteran's PTSD disability caused him no more than some difficulty establishing and maintaining effective work and social relationships, and did not result in an inability to maintain effective occupational and social relationships.  

The preponderance of the evidence is against the Veteran's contention that his service-connected disability was of such severity as to preclude his participation in substantially gainful employment prior to February 17, 2010.  As such, entitlement to TDIU is not warranted during that period.  See 38 C.F.R. § 4.16(b). 

As of February 17, 2010, the Veteran was awarded a 70 percent schedular rating for PTSD and the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The remaining question before the Board an adjudicating this appeal is therefore whether the Veteran is unable to secure or follow a substantially gainful occupation because of service-connected disability at any point during the period since February 17, 2010.  Id.  

Here, the record contains competent and credible medical evidence that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected PTSD since February 17, 2010.  VA and private medical records reflect the opinion that the Veteran's PTSD disability significantly impedes his ability function in occupational settings and work relationships.  The Board finds that the medical evidence, as discussed above, demonstrates that the Veteran's PTSD disability significantly impaired his ability maintain substantially gainful employment as of February 17, 2010.  

 In light of the above, the Board finds that the evidence supports the finding that the Veteran was unable to secure or maintain a substantially gainful occupation as a result of service-connected PTSD, for the period since February 17, 2010.  Accordingly, entitlement to a TDIU for the period since February 17, 2010 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).


ORDER

Entitlement to an evaluation of 50 percent, and not higher, for the period prior to February 17, 2010, and for the period from February 17, 2010 to May 19, 2011, and evaluation of 70 percent, and not higher, for PTSD disability, is granted

For the period from February 17, 2010, entitlement to TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


